Citation Nr: 0522761	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the November 13, 2000 rating decision that granted an 
effective date of June 9, 2000, for the award of service 
connection for cluster headaches, for major depression, and 
for a total rating based on individual unemployability due to 
service connected disability (TDIU) contained clear and 
unmistakable error (CUE).  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to August 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In his statement of March 2004, 
the veteran appears to raise the issue of entitlement to an 
earlier effective date for the awards of service connection 
for cluster headaches, for major depression, and for TDIU.  
This matter is referred to the RO for appropriate action.  

The veteran provided testimony at a February 2005 
videoconference hearing over which the subscribed Veterans 
Law Judge presided.  A transcript of the proceedings has been 
made a permanent part of the veteran's record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In a November 13, 2000 rating decision, the RO granted 
entitlement to service connection for cluster headaches and 
major depressive disorder as well as entitlement to TDIU, 
effective June 9, 2000.  

3. The veteran has failed to show outcome-determinative error 
in the November 13, 2000, rating decision.


CONCLUSION OF LAW

The veteran's application for revision of the November 13, 
2000, rating decision that provided an effective date of June 
9, 2000 for the grant of service connection for cluster 
headaches, major depressive syndrome, as well as for to TDIU 
does not contain a legally sufficient claim of CUE.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.105, 
20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist
The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the appeal arises not from a "claim" but from a 
notice of disagreement filed with an effective date of June 
9, 2000, for the award of service connection for cluster 
headaches, service connection for major depression and a 
total rating based on individual unemployability due to 
service connected disability (TDIU) assigned by the RO a 
November 2000 rating decision.   In such cases, VA 
regulations require a statement of the case to be issued to 
inform the veteran of the laws and regulations pertaining to 
the appeal and the evidence on which the decision was based, 
and a VCAA notification letter is not necessary.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  Moreover, the appeal of the 
effective date in this case is based on allegations of CUE in 
a final rating decision, and VCAA is not applicable to 
requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 
7 (July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 


developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001) (Ivers, J., concurring) (noting that, during oral 
argument in Holiday v. Principi, 14 Vet. App. 280 (2001), 
counsel for VA made ill- advised concessions with respect to 
the broad applicability of VCAA).  Thus, the VCAA is not 
applicable to this case.

Background
On June 9, 2000, the RO received the veteran's claim for 
service connection for headaches and depression.  The RO 
obtained the veteran's service medical records, private 
medical records, and provided the veteran a VA compensation 
and pension examination.  Based upon its review of this 
evidence, service connection was awarded for both cluster 
headaches and major depression, and the RO granted TDIU.  An 
effective date for the award for these benefits was 
established as June 9, 2000.  The veteran did not appeal this 
decision.

VA rating decisions, which are not timely appealed, are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105 (2003).  To establish a valid CUE 
claim, a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 
Vet.App. 310, 313 (1992). The claimant must assert more than 
a mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet.App. 52 (1996).  The 
regulation states it thusly: 

The motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply 
with the requirements set 


forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404(b).

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo v. Brown, 6 Vet. App. 40, 44; Duran v. Brown, 7 
Vet. App. 216, 223 (1994).  If a claimant wishes to 
reasonably raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Fugo at 43-44 (1993).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, a valid claim for CUE has not been asserted.  Hazan 
v. Gober, 10 Vet. App. 511, 523 (1997); Luallen v. Brown, 8 
Vet.App. 92 (1995); Caffrey v. Brown, 6 Vet.App. 377, 384 
(1994).  Judicial interpretation of the law provides that in 
cases in which the veteran's claim for CUE is found to be 
legally insufficient, the CUE claim should be dismissed 
without prejudice.  Simmon v. Principi, 17 Vet. App. 104 
(2003).  

Analysis
In this case, the veteran has not presented a legally 
sufficient claim for CUE.  The veteran has not adequately 
alleged that the correct facts, as they were known at the 
time, were not before the adjudicator or that any statutory 
or regulatory provisions 


extant at the time were incorrectly applied.  Russell, 3 Vet. 
App at 313.  In this regard, he has not provided a great 
degree of specificity as to what the alleged error in the 
2000 decision except to say that he is entitled to an 
effective date from 1976 for the award of service connection 
for cluster headaches, major depressive disorder, and for 
TDIU.  

The veteran and his spouse provided testimony at a February 
2005 videoconference hearing, the gist of which is that he 
has suffered since 1965, that he sought assistance from VA, 
but each time he was informed that his records could not be 
found.  He testified that his initial claim was filed in 
1975, but that this claim was denied and he was given not 
notice of the denial.  The veteran and his spouse contend 
that the claim was filed, but the paperwork was not completed 
properly.  At the Board hearing, in response to the raised 
possibility that the service representative never filed a 
claim for benefits, the veteran asserted that in 2000 he was 
informed that his claim had been denied on at least two 
occasions.  The veteran and his spouse also indicated that 
the veteran attempted to file claims in the 1980s and 1990.  
On each of these occasions, the veteran was prevented from 
filing a claim as none of his records could be found.  

The veteran claims that he is entitled to an earlier 
effective date from 1976 because this represents the date of 
his original claim.  A close review of the claims folder 
reveals no documentation to show that that the veteran filed 
either a claim with VA or was denied benefits by VA prior to 
June 2000.  

In support of his claim, the veteran submitted a DAV 
(Disabled American Veterans) Membership card for 1976-1977, 
and a copy of a request for reconsideration of a Social 
Security Administration (SSA) determination signed by the 
veteran on January 31, 1975; both documents were received by 
VA in 2001.  Neither document was of record at the time the 
November 2000 decision was made.  As indicated earlier, to 
establish a valid CUE claim, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
These 


documents were not before the RO adjudicators at the time the 
effective date was established for the benefits granted in 
November 2000.  

The veteran appears to argue that these documents represent 
claims for VA benefits dating from the mid-1970s, that these 
claims were denied by VA previously, that because he never 
got notice of the denials, his claims have remained open 
since that time.  In essence, he claims that the correct 
facts were not before the adjudicator at the time of the 
November 13, 2000, decision - that is to say, the evidence of 
former claims should have been in the file but was not.  To 
prevail under this theory, the veteran must first show that 
these documents evidence formal or informal claims for 
benefits and that they were or should have been in his VA 
file.  Neither document was filed with VA until after the RO 
issued its November 2000 decision, and hence cannot be claims 
for benefits prior to that date.  Under 38 C.F.R. § 3.151, a 
formal claim must be filed with VA.  An informal claim for 
benefits, as defined by 38 C.F.R. § 3.155, requires a showing 
of intent to apply for a benefit under the laws administered 
by VA and must identify the benefit sought.  The DAV 
Membership card shows he was a member of that organization 
from 1976 through 1977.  This clearly does not meet the 
requirement of a claim.  The application for reconsideration 
of a decision on SSA benefits cannot be said to be an 
application for benefits administered under VA law.  It is 
written on a SSA form and was presumably sent to that agency.  
VA law makes no provision for accepting claims sent to SSA by 
living veterans as claims for VA benefits.  The veteran fails 
to allege a factual or legal error here that would change the 
result of the November 13, 2000 decision.  

Just as significant, the veteran and his spouse have 
testified that he was precluded from filing a claim because 
his records could not be found, and that he was not afforded 
notice or correspondence relative to the outcome of that or 
subsequent claims filed with VA.  In essence, the veteran is 
alleging that VA failed in its duty to assist and him.  As 
noted above, this type of allegation is not sufficient to 
constitute a legally sufficient claim of clear and 
unmistakable error.  An alleged failure on the part of VA to 
fulfill its duty to assist which, as a matter of law, is 
insufficient to give rise to a valid claim of CUE.  In view 
of the foregoing, the claim 


of CUE must therefore be dismissed as legally insufficient.  
Simmon v. Principi, 17 Vet. App. 104 (2003).  
In general, the effective date of the award is set at the 
date of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (a).  With respect to service connection 
claims, if the claim is filed within one year of the 
veteran's separation from service, the award of service 
connection is from the date of separation from service; 
otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(b)(2).  
Here, the RO decision of November 13, 2000, established 
service connection for major depression, chronic cluster 
headaches, and granted individual unemployability.  It fixed 
the effective date as of June 9, 2000, because that was the 
date it determined that the claim was first received under 
38 C.F.R. § 3.400(b)(2).  This date was many years after 
service, so the RO did not make the award effective from the 
date of discharge.  
From the evidence and testimony presented, it appears that 
the veteran likely submitted claims to Social Security for 
benefits in the mid 1970s.  He may very well have made 
inquiries with DAV about claims for VA benefits, and it is 
possible that he has received information from VA and others 
through oral conversations that led him to the conclusion 
that he had filed claims, been denied benefits in the past, 
and that record of this was lost.  The evidence in the claims 
folder does not contain any information that supports this 
conclusion.  The claims folder appears to be complete and it 
provides no indication that VA had established a folder for 
this veteran, or denied him benefits prior to 2000.  
The RO set the effective date of the award from the date of 
the June 9, 2000, claim based upon the information it had 
before it at the time it made this decision.  In his claim 
for CUE, the veteran has not brought forth any evidence or 
argument that demonstrates an error of fact or an error of 
application of the law to support a claim for CUE in the 
November 13, 2000 decision.  He has not articulated how 
proper 


application of the above-cited laws would dictate a 
manifestly different outcome in his case.  Consequently, he 
has not presented a valid claim for CUE.  


ORDER

The November 13, 2000 rating decision that granted an 
effective date of June 9, 2000 for the award of service 
connection for cluster headaches, service connection for 
major depression and TDIU did not contain clear and 
unmistakable error.  The appeal is dismissed without 
prejudice.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


